DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/US2018/045342 filed 06 August 2018 and provisional application no. 62/542,214 filed 07 August 2017.

Response to Amendment
Replacement drawing sheets for Figures 1 and 2 were received on 21 June 2021 and have been approved by the Office. The drawing objection shave been obviated in view of the amended drawings filed 21 June 2021.
	The claim objections have been obviated in view of Applicant’s amendments filed 21 June 2021.
	The rejections of claims 9-12 and 20 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 09 March 2020 and have been withdrawn.
	Claim 20 is canceled.
	Claims 1-2 and 9-19 are still pending. Claims 3-8, as amended, are allowed. An action on the merits follows.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a mounting assembly” in claims 1, 3, and 13 is defined as “compris[ing] an L shaped plate” as described in paragraph [0009] of the specification
 “a hinging mechanism” in claims 3, 10, and 14 is defined as “compris[ing] a carrier sleeve mounted on the rod, a pin fixed to the carrier sleeve, and a stem portion comprising a closed slot” as described in paragraph [0008] of the specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 9, and 13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Endelman et al. (US 2001/0056011, hereinafter Endelman).
Regarding claim 1, Endelman teaches a reformer carriage drag adjustment device comprising:
a drag generator/spring (24) configured to apply a force to at least one roller wheel of a wheeled reformer carriage in opposition to rotation of the at least one roller wheel (Fig. 2. Springs 24 are configured to apply an opposing force on the roller wheel to bias them towards the foot end 16 of the reformer and oppose rotation of the wheels away from the springs.); and
a mounting assembly/anchor angle bracket (62) fastening the drag generator to the wheeled reformer carriage (Figs. 2. The anchor angle bracket 62 is an L-shaped plate (see 35 U.S.C. 112(f) claim interpretation above).).

    PNG
    media_image1.png
    453
    675
    media_image1.png
    Greyscale


Regarding claim 9, Endelman teaches a reformer exercise apparatus/exercise apparatus (10) comprising:
a rectangular frame/rectangular frame (12) having a pair of parallel spaced side rail portions/track members (18), a head end portion/head end (14), and a foot end portion/foot end (16);
a wheeled carriage/movable carriage (20) supported by the side rail portions for movement of the carriage between the head and foot end portions (Figs. 1 & 2. Para. [0046].);
a plurality of roller wheels/roller wheel assemblies (22) mounted to an underside of the wheeled carriage (Fig. 2);
a bias member/one spring (24) connected between the wheeled carriage and the foot end portion of the frame for biasing the wheeled carriage toward the foot end of the frame (see annotated Fig. 2 below);
a foot support member/foot bar (140) supported by the generally rectangular frame; and
at least one drag generator/second spring (24) coupled to at least one of the plurality of roller wheels for generating a drag force against rotation of the at least one of the plurality of roller wheels mounted to the underside of the wheeled carriage (The springs 24 are configured to apply an opposing force on the roller wheel to bias them towards the foot end 16 of the reformer and oppose rotation of the wheels away from the springs. The spring 24 is coupled to the roller wheel via the anchor angle bracket 62 and carriage 20.).

    PNG
    media_image2.png
    521
    714
    media_image2.png
    Greyscale


Regarding claim 13, Endelman teaches a reformer carriage drag adjustment device kit for retrofitting a reformer exercise apparatus, the kit comprising:
at least one drag generator/spring (24) configured to apply an opposing force against rotation of at least one roller wheel of a wheeled reformer carriage (Springs 24 are configured to apply an opposing force on the roller wheel to bias them towards the foot end 16 of the reformer and oppose rotation of the wheels away from the springs.);
a mounting assembly/anchor angle bracket (62) for fastening the drag generator to the wheeled reformer carriage and for coupling the drag generator to at least one of a plurality of roller wheel assemblies mounted to an underside of the wheeled reformer carriage (Fig. 2. The anchor angle bracket 62 is an L-shaped plate (see 35 U.S.C. 112(f) claim interpretation above). The spring 24 is coupled to the roller wheel assemblies via the anchor angle bracket 62 and the carriage 20 and opposes movement of the rollers moving away from the foot end 16 of the reformer.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Endelman (US 2001/0056011) as applied to claim 1 above, and further in view of McNergney et al. (US 6,045,491, hereinafter McNergney).
Regarding claim 2, Endelman teaches the reformer carriage drag adjustment device of claim 1.
Endelman does not teach wherein the drag generator comprises a toggle clamp.
However, in a similar field of endeavor, McNergney teaches a reformer exercise apparatus comprising a carriage movably mounted to the frame and a plurality of springs on the frame for spring biasing the carriage in one direction (abstract) wherein the drag generator/tension springs (20) comprises a toggle clamp/latch mechanism (36) (Fig. 1. Col. 5, lines 28-37. Fig. 2 shows the latch mechanism 36 comprising hooks 42 clamping down on tension springs 20 to vary the number of springs opposing movement of the carriage.).

    PNG
    media_image3.png
    299
    771
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reformer of Endelman by including the latch mechanism of McNergney. One of ordinary skill in the art would have been motivated to make .

Allowable Subject Matter
Claims 10-12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited references do not disclose the invention as required by claims 10-12 and 14-19 and further comprising the structure of the toggle clamp, as required by claims 10 and 14.

Claims 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of reference fails to teach all of the structural and functional limitations of the claimed invention, further in view of the toggle clamp.
The closest prior art of record includes Endelman (US 2001/0056011).
Endelman teaches a reformer carriage drag adjustment device comprising: a drag generator (spring 24) configured to apply an opposing force to at least one roller wheel of a wheeled reformer carriage (Fig. 2. Springs 24 are configured to apply an opposing force on the roller wheel to bias them towards the foot end 16 of the reformer.); and a mounting assembly (anchor angle bracket 62) fastening the drag generator to the wheeled reformer carriage (Fig. 2. The anchor angle bracket 62 is an L-shaped plate (see 35 U.S.C. 112(f) claim interpretation above).); wherein the drag generator is coupled to at least one of a plurality of roller wheels 
Endelman fails to teach wherein the drag generator comprises a toggle clamp, wherein the toggle clamp comprises: a rod, an adjustment device coupled to a first end of the rod; a hinging mechanism coupled to a second end of the rod; and a friction applicator coupled to the hinging mechanism; wherein the toggle clamp is operable to move the friction applicator toward and away from the at least one roller wheel to apply a friction force against the at least one roller wheel, thereby generating a drag on the wheeled reformer carriage.

Response to Arguments
Applicant's arguments filed 23 June 2021 have been fully considered but they are not persuasive.
Applicant argues that Endelman does not teach that the springs apply a force to the roller wheels in opposition to rotation of the wheels. The Office respectfully disagrees. The roller wheels are attached to the carriage. As the springs apply a force to resist movement of the carriage, movement and rotation of the wheels are also resisted to prevent the carriage from rolling along the rail members towards the head end of the exercise apparatus. Endelman teaches a drag generator configured to apply a force in opposition to rotation of the roller wheels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784